ROBB, Associate Justice.
Appeal from a decision of the Commissioner of Patents denying five claims for a patent on an automobile wind-shield cleaner. Claim 5 reads as follows:
“5. A device of the class’ specified, consisting of a metallic rod bent upon itself to form a cleaning portion and a handle portion, the latter portion being provided with a series of lateral bends extending from side to side in zigzag manner to form a wide, flat, vertical handle to permit the device to be firmly grasped and to rest flatwise against the palm of the operator’s hand.”
While appellant’s, device apparently possesses utility, we are constrained to agree with the Patent Office that its evolution did not involve invention. The patents to Wolfe (No. 1,171,377, February 8, 1916), De Vore (No. 525,189, August 28, 1894), and Goodrich (No. 1,211,698, January 9, 1917), as found by the Commissioner, disclose every element of the device of the issue. The decision must be affirmed.
Affirmed.